 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   HANNAH R. LABAREE, Bar #294338
     Assistant Federal Defender
 3   Counsel Designated for Service
     801 I Street, 3rd Floor
 4   Sacramento, California 95814
     Telephone: (916) 498-5700
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. Cr. 2:07-cr-248-09 WBS

12                      Plaintiff,                      STIPULATION TO AMEND BRIEFING
                                                        SCHEDULE AND HEARING DATE
13          v.
                                                        Judge: Honorable WILLIAM B. SHUBB
14   BENJAMIN SANTOS CASTRO,                            Time: 9:00 A.M.
                                                        Date: June 14, 2021
15                      Defendant.

16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Jason Hitt, Assistant United States Attorney, attorneys for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Hannah Labaree,
19   attorneys for defendant-movant Benjamin Santos Castro, that an amended motions briefing
20   schedule be set as follows:
21
            Defense Motion to Reduce Sentence under Amendment 782:               June 7, 2021
22
            Government Response:                                                 June 21, 2021
23
            Defense Reply:                                                       June 28, 2021
24
            Motion Hearing:                                                      July 6, 2021
25
            The parties further request that a hearing date be set for the motions on July 6, 2021, or as
26
     soon thereafter as is practicable.
27

28
 1   Dated: May 20, 2021
                                                 HEATHER E. WILLIAMS
 2                                               Federal Defender

 3
                                                 /s/ Hannah Labaree
 4                                               HANNAH LABAREE
                                                 Assistant Federal Defender
 5                                               Attorney for Defendant
                                                 BENJAMIN SANTOS CASTRO
 6

 7   Dated: May 20, 2021                         PHILLIP A. TALBERT
                                                 Acting United States Attorney
 8
                                                 /s/ Jason Hitt
 9                                               JASON HITT
                                                 Assistant United States Attorney
10                                               Attorney for Plaintiff

11
                                                 ORDER
12
            Pursuant to the unopposed request, and good cause appearing therefor, it is hereby ordered
13
     that the motions briefing schedule be amended as set forth below:
14

15          Defense Motion to Reduce Sentence under Amendment 782:             June 7, 2021
16          Government Response:                                               June 21, 2021
17          Defense Reply:                                                     June 28, 2021

18          After briefing is complete, the court will take the motion under submission and will
19   inform the parties if oral argument or further proceedings are necessary. The June 14, 2021
20   hearing date is vacated.
21   Dated: May 27, 2021
22

23

24

25

26
27

28
                                                     2
